United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1339
Issued: April 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2010 appellant filed a timely appeal from an October 28, 2009 decision of
the Office of Workers’ Compensation Programs which denied merit review. Because more than
one year elapsed since the most recent merit decision dated September 29, 2008 to the filing of
this appeal on April 15, 2010, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to the Federal Employees’ Compensation Act (the Act)1 and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128.
1
2

5 U.S.C. §§ 8101-8193.

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On September 25, 2007 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim alleging that she had a mental breakdown while in the performance of duty. She
stopped work on June 12, 2007 and did not return.
In June 12 and October 31, 2007 statements, appellant alleged that she was subjected to
workplace violence on June 12, 2007 and was not given management assistance. She requested
that her supervisor move a vehicle that was parked at the loading dock. Appellant was
approached by the owner of the vehicle who became confrontational and used profanity. She
further alleged that on June 13, 2007 she requested absence under the Family Medical Leave Act
but was told by her supervisor that she would be considered absent without leave if she did not
report to work by 7:30 a.m. Appellant alleged that she was harassed and noted disparity in
treatment she received and that of her coworkers. She indicated that the employer improperly
challenged her claim asserting that it was self-generated. In an October 4, 2007 statement, the
employing establishment challenged appellant’s claim.
After an Office request for additional evidence, the employing establishment submitted a
statement from Linda Williams, an employee. On June 12, 2007 Ms. Williams parked her car at
the loading dock and was removing equipment from the vehicle when appellant confronted her
and told her that she was breaking the rules and spoke to her in an offensive manner.
Appellant submitted several documents including a March 20, 1998 occupational disease
claim form alleging an emotional condition in a separate claim, file number xxxxxx308, copies
of grievances and grievance decisions dated February 28, 1996 to May 13, 2000, investigative
interviews, leave requests and witness statements for incidents occurring from 1996 to 2000 and
a notice of suspension dated April 6, 2000. She also submitted treatment notes dated August 23,
2002 to December 5, 2007 from Dr. Allen C. Alleman, a Board-certified family practitioner, who
treated her for stress.
In a February 5, 2008 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.
Appellant requested an oral hearing that was held on August 7, 2008. She submitted an
undated statement listing incidents that occurred before June 12, 2007 which aggravated her
emotional condition. Appellant provided a November 4, 2006 workplace incident report alleging
that she was struck by Anthony Lamberti, a city carrier, on November 4, 2006, after a dispute
over annual leave selection. She submitted a December 15, 2006 notice of removal of
Mr. Lamberti, for unacceptable conduct surrounding a physical confrontation with appellant on
November 4, 2006 in which she sustained a contusion of the left middle finger. Also submitted
was a December 15, 2006 grievance resolution in which Mr. Lamberti’s removal was reduced to
a seven-day suspension that would be removed after a year if there were no similar incidents. In
a June 12, 2007 statement, Andrew Reetz, a coworker, noted witnessing the June 12, 2007
incident between appellant and Ms. Williams. He stated that it escalated into verbal profanity
and he believed that appellant was defending herself. Appellant submitted February 15 to
August 25, 2008 reports from Dr. Alleman who continued treating her. Also submitted was a
report from a therapist, dated August 29, 2008, who treated her for depression and anxiety.

2

The employing establishment submitted an August 28, 2008 e-mail from Zachary Carter,
manager of operations, who disputed appellant’s allegations, noting that she had a history of
confrontations with employees over the years and created a hostile environment. He asserted
that she was the cause of conflict with other employees.
In a decision dated September 29, 2008, the hearing representative affirmed the
February 5, 2008 decision. She noted that the work incidents for the period February 1996 to
April 1998 were developed in a separate claim and that appellant provided insufficient
corroborative evidence to substantiate her other allegations.
In a September 22, 2008 statement, appellant disputed the correspondence from
Mr. Carter and noted it was fabricated. She indicated that she had no funds and was unable to
pay for medication and sought reimbursement for her expenses. Appellant submitted a
September 10, 2008 report from Dr. Nancy Block-Olexick, a clinical psychologist, who
diagnosed anxiety and depressive disorder which was precipitated by an accumulation of workrelated exposures to hostility in the workplace.
On September 25, 2009 appellant’s attorney requested reconsideration.3 Counsel asserted
the Office’s decisions did not provide sufficient findings of fact and statement of reasons in
denying the claim. Appellant indicated that she provided corroborative evidence of her
allegations and referenced a November 4, 2006 workplace incident report and a December 15,
2006 notice of removal for Mr. Lamberti. She asserted that the Office focused exclusively on the
June 12, 2007 work incident and contended that she established a compensable work factor.
Appellant asserted that she provided a witness statement from Mr. Reetz who described a heated
and emotional exchange between her and Ms. Williams. She submitted a November 4, 2006
workplace incident report, a December 15, 2006 notice of removal for Mr. Lamberti and a
June 12, 2007 witness statement from Mr. Reetz, all previously of record. Also submitted was a
March 10, 2009 Social Security Administration decision that granted appellant disability benefits
commencing December 2007 and noted that she was disabled starting June 12, 2007.
In an October 28, 2009 decision, the Office denied appellant’s reconsideration request
finding that the request was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Act,4 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant

3

The Board notes that appellant’s attorney originally submitted a document dated November 19, 2008. In
memorandum dated September 29, 2009, the attorney stated that the reconsideration request was submitted on
September 25, 2009 and the November 19, 2008 date was a typographical error.
4

5 U.S.C. § 8128(a).

3

may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(1) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by the
[Office]; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[the Office].”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.6
ANALYSIS
The Office’s October 28, 2009 decision, denied appellant’s reconsideration request
finding that it was insufficient to warrant a merit review. Appellant submitted a September 22,
2008 statement and indicated that Mr. Carter’s statement was fabricated. She indicated that she
had financial difficulty with regard to payment for medication. On September 25, 2009
appellant’s attorney asserted that the Office erred by providing insufficient fact-findings and
reasons for denying her claim. Appellant contended that her allegations were supported by
evidence and referenced a November 4, 2006 workplace incident report and a December 15,
2006 notice of removal for Mr. Lamberti. With regard to the work incident of June 12, 2007 she
established a compensable work factor and provided a witness statement from Mr. Reetz who
described a heated and emotional exchange between appellant and Ms. Williams. Appellant’s
contentions and evidence do not show how the Office erroneously applied or interpreted a point
of law or advance a point of law or fact not previously considered by the Office. She did not set
forth a particular point of law or fact that the Office had not considered or establish that the
Office had erroneously interpreted a point of law. Appellant’s contention that the Office did not
make findings of fact or reasons for their denial is without merit as the Office evaluated the
evidence and set forth the incidents that occurred which were not factors of employment and
incidents that were not verified and determined that appellant did not establish a compensable
factor of employment. Consequently, appellant is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(2).
Appellant submitted a November 4, 2006 workplace incident report, a December 15,
2006 notice of removal for Mr. Lamberti and a June 12, 2007 witness statement from Mr. Reetz,
all previously of record. The Board notes that this evidence is duplicative of that already of

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

4

record and was previously considered by the Office in its September 29, 2008 decision.7 The
Office properly determined that this evidence did not constitute a basis for reopening the case for
a merit review. Appellant submitted a new September 10, 2008 report from Dr. Block-Olexick,
a clinical psychologist, who diagnosed anxiety and depressive disorder which was precipitated
by an accumulation of work-related exposures to hostility in the workplace. However, the
underlying issue in the case is not medical in nature. Instead, it involves appellant’s failure to
establish as factual a compensable employment factor. This medical report is not relevant as no
compensable employment factors have been established.8 Therefore, the Office properly
determined that this evidence did not constitute a basis for reopening the case for a merit review.
Appellant submitted a March 10, 2009 Social Security Administration decision, which
granted her disability benefits beginning December 2007 and finding that she was disabled
starting June 12, 2007. However, this evidence is not relevant as the Board has held that
entitlement to benefits under another act does not establish entitlement to benefits under the Act.9
The Board has noted that there are different standards for medical proof on the question of
disability under the Act and under the Social Security Act.10
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim as she did not present evidence or argument satisfying any of
the three regulatory criteria, under section 10.606(b)(2), for obtaining a merit review.
On appeal, appellant asserts that the Social Security Administration determined that she
was disabled as of the date of the incident which supported her claim for benefits under the Act.
She asserted that she submitted sufficient evidence to establish her claim for an emotional
condition. The Board notes, however, that it only has jurisdiction over whether the Office
properly denied a merit review of the claim. As explained, appellant did not submit any
evidence or argument in support of her reconsideration request that warrants reopening of her
claim for a merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.

7

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
8

See C.T., Docket No. 08-2160 (issued May 7, 2009) (if a claimant has not established any compensable
employment factors, the Office need not consider the medical evidence).
9

Freddie Mosley, 54 ECAB 255 (2002). See Deparini, supra note 7.

10

Deparini, supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

